30 So. 3d 639 (2010)
Shirley ROBINSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-5558.
District Court of Appeal of Florida, First District.
March 17, 2010.
Shirley Robinson, pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Inasmuch as counsel was ineffective in allowing petitioner's direct appeal to be dismissed for failure to ensure preparation of the record and filing of an initial brief, the petition is granted. Case number 1D07-2545 is hereby reinstated.
The trial court is directed to appoint counsel to represent petitioner in that appeal if she qualifies for such an appointment. The record on appeal shall be filed in case number 1D07-2545 within 50 days of issuance of mandate in this case. The initial brief in that case shall be filed within 30 days of filing of the record.
PETITION GRANTED.
DAVIS, BENTON, and MARSTILLER, JJ., concur.